The facts as shown by the record and papers in the ease and by the affidavit of the attorney for the appellant filed in support of said motion were:
a — That the writ of error was issued December 6, 1895, returnable December 26,1895, and was returned December 28, 1895.
6 — That the case was tried November 13 and 14, 1895; that on December 6, 1895, the bill of exceptions was settled and signed by the circuit judge.
c — That upon preparing the copy of the record for the printer it was discovered that the order as entered contained a paragraph dismissing the appeal, which was in contradiction of the ruling and decision of the circuit judge before whom the case was tried; that appellant’s attorney gave notice to the attorneys for the appellees of a motion to amend said order by striking out said paragraph; that December 5, 1895, was the earliest day that the motion could be heard, on which day the motion was granted; that on December 18, 1895, a copy of the assignments of error had been served on the attorneys for the appellees.
if — That the deposition of one of the witnesses sworn on the trial consisted of a tabulated statement of account embracing 165 pages of composition work, which could not be done as rapidly as the ordinary pages of a record; that on December 23, 1895, a copy of the record was delivered to* the printer, with instructions to complete the printed record with all practicable speed; that the attorney for the appellant was not able to get said record from the printer until January 3,' 1896; that he at once served a *30copy of said record and of appellant’s brief upon the attorneys for the appellees, and filed with the clerk the required number of copies of the printed record and brief.